Name: COMMISSION REGULATION (EC) No 972/95 of 28 April 1995 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: cooperation policy;  marketing;  trade;  agricultural policy;  tariff policy;  plant product
 Date Published: nan

 No L 97/62 RNI Official Journal of the European Communities 29 . 4. 95 COMMISSION REGULATION (EC) No 972/95 of 28 April 1995 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries Whereas the provisions provided for in this Regulation are in accordance with the opinion of the Management Committee on Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and Regulation (EC) No 3290/94 of 22 December 1994 (2), and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 3077/78 (3), as last amended by Regulation (EC) No 201 /95 (4), recog ­ nizes the equivalence with Community certificates of attestations accompanying hops imported from certain non-member countries and adopts the list of agencies in those countries authorized to issue attestations of equiva ­ lence and of products covered ; whereas, as result of its accession , Austria should no longer remain on that list ; whereas the Annex to Regulation (EEC) No 3077/78 should therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3077/78 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 175, 4. 8 . 1971 , p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 367, 28 . 12 . 1978, p. 28 . (4) OJ No L 24, 1 . 2. 1995, p. 121 . 29. 4. 95 EN Official Journal of the European Communities No L 97 63 ANNEX ANNEX Country of origin Organizations authorized to issue attestations Products CCT Heading No USA Inspection Division, Federal Grain Inspection Service  Idaho Department of Agriculture, Boise, Idaho  California Department of Agriculture, Sacramento, California  Oregon Department of Agriculture, Salem, Oregon  Washington Department of Agriculture, Yakima, Washington Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Poland MinistÃ ¨re de la coopÃ ©ration Ã ©conomique avec l'Ã ©tranger, Service du contrÃ ´le de la qualitÃ © des produits alimentaires, Varsovie Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Bulgaria Pivoimpexengineering, 1738 Gourubliane, Sofia Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Federal Republic of Yugos ­ lavia (Serbia and Monte ­ negro) Poljoprivredni Fakultet Novi Sad Institut za Ratarstvo I Povrtarstvo  Zavod za Hmelj I Sirak, Backi Petrovac Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Slovenia Institut za Hmaljarstvo, Pivovarstvo, Zalec Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 People's Republic of China 1 . TÃ ¬anjin Import and Export Commodity Inspection Bureau 2. Xinjiang Import and Export Commodity Inspection Bureau 3 . Neimonggol Import and Export Commodity Inspec ­ tion Bureau Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Slovak Republic Ã stredny kontrolny a skÃ ºsobny Ã ºstav polnohospodÃ ¡rsky, MatÃ ºskovÃ ¡ 21 , 833 16 Bratislava Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Czech Republic Ustredni Kontrolni a zkusebni ustav zemedelsky, Pobocka, Zatec Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Australia 1 . Department of Primary Industry and Fisheries , Tasmania 2. Victorian Employers Chamber of Commerce and Industry, Melbourne Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 New Zealand 1 . Cawthron Institute, Nelson, South Island 2. Ministry of Agriculture and Fisheries, Wellington Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Romania 1 . Institut agronomique 'Docteur Petru Groza' Cluj  Napoca 2. Institut de Chimie alimentaire, Bucarest Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Canada Division de la quarantaine des plantes Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 No L 97/64 I EN I Official Journal of the European Communities 29. 4. 95 Country of origin Organizations authorized to issue attestations Products CCT Heading No Hungary Budapest (FÃ ¶vÃ ¡rosi) AllategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã lelmiszer EllenÃ ¶rzÃ ¶ AllomÃ ¡s (Budapest Veterinary Health and Food Control Station), Lehel u. 43-47, 1135 Budapest Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 130213 00 South Africa Council Scientific and Industrial Research (CSIR) Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 130213 10 Ukraine Ukrchmel : Ukranian State Production  technological center of Hops  Zhitomir Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 130213 00 Switzerland Versuchsanstalt Schweizerischer Brauereien (VSB), Engimattstrasse 11 , CH-8059 ZÃ ¼rich Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 10 Zimbabwe Standards Association of Zimbabwe, Northern Close, Northbridge Park, PO Box 2259, Borrowdale, Harare Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 10'